Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                               Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                         David F. Viviano
  161575(19)                                                                                         Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth M. Welch,
                                                                                                                    Justices
            Plaintiff-Appellee,
                                                                   SC: 161575
  v                                                                COA: 352546
                                                                   Macomb CC: 2015-002095-FC
  DEITRICH RAESHAWN SANDERS,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief, the motion of defendant-appellant to exceed the page
  limitation for his application for leave to appeal is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 12, 2021

                                                                             Clerk